Name: Commission Regulation (EC) NoÃ 1199/2006 of 8 August 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 9.8.2006 EN Official Journal of the European Union L 218/1 COMMISSION REGULATION (EC) No 1199/2006 of 8 August 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 9 August 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 August 2006. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 386/2005 (OJ L 62, 9.3.2005, p. 3). ANNEX to Commission Regulation of 8 August 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 44,8 999 44,8 0707 00 05 052 105,3 999 105,3 0709 90 70 052 91,0 999 91,0 0805 50 10 052 63,2 388 64,2 512 41,8 524 47,3 528 54,9 999 54,3 0806 10 10 052 98,1 204 143,0 220 182,2 508 23,9 999 111,8 0808 10 80 388 87,2 400 91,4 508 83,4 512 86,0 524 43,0 528 80,2 720 81,3 804 101,2 999 81,7 0808 20 50 052 127,4 388 94,9 512 83,4 528 54,2 804 186,4 999 109,3 0809 20 95 052 233,8 400 315,0 404 399,0 999 315,9 0809 30 10, 0809 30 90 052 143,3 999 143,3 0809 40 05 068 110,8 093 50,3 098 53,9 624 133,2 999 87,1 (1) Country nomenclature as fixed by Commission Regulation (EC) No 750/2005 (OJ L 126, 19.5.2005, p. 12). Code 999 stands for of other origin.